Citation Nr: 0415688	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  96-42 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
dysthymic disorder from March 8, 1995 to January 13, 2003.  

2.  Entitlement to a rating in excess of 50 percent for 
dysthymic disorder from January 14, 2003.  

3.  Entitlement to a compensable rating for contraction 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from August 1990 to 
January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied a rating in 
excess of 10 percent for dysthymic disorder and denied a 
compensable rating for contraction headaches.  The veteran 
perfected an appeal to the Board on these issues in September 
1996.

In November 2000, the Board remanded the case to the RO for 
further development.  After the development had been 
completed, the RO granted an increased 30 percent rating for 
dysthymic disorder, effective March 8, 1995 (the date of his 
claim) and a 50 percent rating for dysthymic disorder from 
January 14, 2003.  The claim for a compensable rating for 
contraction headaches remained denied.  Thereafter, the case 
was returned to the Board.  

In July 2003, the Board determined that another Remand was 
necessary.  The requested development was accomplished and no 
additional increases were awarded.  The claim has once again 
been returned to the Board for appellate review.  

Since the veteran was essentially granted staged ratings for 
his service-connected dysthymic disorder, the Board has split 
the issue in two as indicated on the initial page of this 
decision.  

The Board notes that in his September 1996 substantive 
appeal, the veteran requested that he be scheduled for a 
personal hearing before a Veterans Law Judge in Washington, 
D.C.  He was notified in December 1999 that he had been 
scheduled for such hearing in February 2000.  In January 
2000, he advised the RO that he was not able to attend the 
hearing because he was incarcerated.  He requested that the 
hearing be rescheduled in six months.  His request was 
forwarded to the Board and construed as a motion for a new 
hearing date.  In February 2000, he was advised that his 
motion had been granted and that another hearing would be 
scheduled.  He was scheduled for another hearing in April 
2000.  In March 2000, the veteran advised the Board that he 
had requested that the hearing be scheduled six months after 
the initial hearing date due to his incarceration and pending 
parole.  He was notified that his hearing had been 
rescheduled in August 2000.  

In July 2000, the veteran again requested that the hearing be 
rescheduled.  His request was construed as another motion for 
a new hearing date.  In August 2000, he was informed that his 
motion was denied because his hearing had been rescheduled on 
several occasions and he had not provided the Board with an 
expected release date.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  For the period from March 8, 1995 to January 13, 2003, 
the veteran's psychiatric disorder resulted in no greater 
than definite social or industrial impairment; or 
occupational and social impairment with occasional decrease 
in work efficiency.  

3.  From January 14, 2003, the veteran's psychiatric disorder 
has been manifested by occupational and social impairment 
with reduced reliability and productivity.  

4.  The veteran's contraction headaches are controlled by 
medication, occur only once every two weeks and are not 
prostrating.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent rating 
for a psychiatric disorder have not been met from March 8, 
1995 to January 13, 2003.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002); 38 C.F.R. §§ 4.129, 4.132, Diagnostic Code 9433 
(1996); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 
Diagnostic Code 9433 (2003).  


2.  The criteria for a rating in excess of 50 percent rating 
for a psychiatric disorder have not been met from January 14, 
2003.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 Diagnostic Code 
9433 (2003).  

3.  The criteria for a compensable rating for contraction 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.124a 
Diagnostic Code 8100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  



Notice

To comply with the duty to notify mandates of the VCAA, the 
RO must satisfy four requirements.  First, the RO must inform 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103 and 38 CFR § 3.159(b)(1) (2003).  In a letter dated in 
September 2002, the veteran was informed that in order to 
establish entitlement to increased ratings for his service-
connected disabilities, he needed to submit medical evidence 
that the disabilities had worsened.  Additionally, in the 
rating decision, statement of the case, and supplemental 
statements of the case, the veteran was provided with the 
specific rating criteria for each of his disabilities that 
outlined the requirements for the corresponding higher 
ratings.  These documents also referenced the medical and lay 
evidence that was considered when the decision was made.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
and 38 CFR § 3.159(b)(1) (2003).  In the September 2002 
letter, the veteran was informed that that VA would obtain 
his service medical records, VA records, and other pertinent 
federal records.  VA would also make reasonable efforts to 
obtain any identified private medical evidence if he 
appropriately identified that evidence and provided any 
necessary release forms.  He was also advised that he would 
be scheduled for any necessary VA examinations.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 
38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2003).  In the 
September 2002 letter, the veteran was notified that it was 
his responsibility to keep VA informed of his current address 
and to respond to any letters and requests for information.  
He was advised of where to send any information he had to 
submit and what information he was to include, including his 
claim number, the names and addresses of persons who had 
records that would support his claim, and the approximate 
dates of any specific treatment reports.  He was provided 
with copies of authorized consent release forms to complete 
and return so any private medical evidence could be requested 
on his behalf.  However, he was advised that it was 
ultimately his responsibility to submit any private records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  In the September 2002 letter, the veteran was 
specifically asked to tell the RO about any additional 
information or evidence that he wished to be requested on his 
behalf.  

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that VA will seek to provide, the information 
and evidence the veteran must provide, and the information VA 
would obtain on his behalf.  Additionally, copies of all 
notices and decisions were sent to the veteran's accredited 
representative who has been trained to counsel him directly 
during these proceedings.  Therefore, the Board finds that 
the duty to notify requirements of the VCAA have been met in 
accordance with Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit concluded that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  However, a 
year has passed since the initial September 2002 letter was 
sent to the veteran by the RO.  Furthermore, the President 
signed a technical amendment to clarify that the time 
limitations for submitting evidence in the VCAA do not 
prevent VA from issuing a decision before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ____).  Accordingly, the Board 
concludes that the veteran has been provided statutorily 
sufficient time and opportunity to submit evidence in support 
of his claim.  

The Board points out that the Court of Appeals for Veterans 
Claims (Court) recently held that under 38 U.S.C.A. § 5103 
(a), a claimant must be given notice of the matters specified 
in that statute as well as under 38 C.F.R. § 3.159 prior 
(emphasis added) to the initial unfavorable decision of the 
agency of original jurisdiction.  Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  However, it is also pointed out that 
in the Pelegrini decision, the Court implicitly determined 
that such notice was not necessary if it could be shown that 
lack of such notice was not prejudicial to the appellant.  

In this instance, even though the appellant was not provided 
with complete VCAA notice prior to the initial unfavorable 
decision in September 1995, the Board has determined that he 
has not prejudiced by such failure.  Inasmuch as the initial 
unfavorable decision in September 1995 predated the VCAA, the 
notices required by that statue could not have been given 
before then.  Furthermore, VA has consistently asked the 
veteran for information about where and by whom he was 
treated for his service-connected disabilities throughout the 
duration of this claim which has remained pending for more 
than nine years.  

Here, each of the four content requirements of a VCAA notice 
has been fully satisfied as outlined above.  Therefore, the 
Board finds that any defect with respect to the timing of the 
VCAA notice was harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  His VA medical records and private 
medical reports have been obtained and associated with the 
claims file.  He was afforded the appropriate VA examinations 
and the required opinions regarding the severity of his 
disabilities have been provided.  Letters requesting any 
relevant evidence were sent on his behalf to all the sources 
identified by the veteran.  In February 2003, the veteran 
indicated that he had no additional evidence to submit.  
Since there is no indication that there exists any available 
evidence which has a bearing on the issues adjudicated here 
that has not been obtained, and the veteran has been accorded 
ample opportunity to present evidence and argument in support 
of this appeal, the Board concludes that VA's duty to assist 
him in the development of his claims has been satisfied.  

II.  Increased Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2003).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2003).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2003).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining should be resolved in favor of the veteran.  
38 C.F.R. §§ 3.102, 4.3 (2003).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

A.  Psychiatric Disorder

VA treatment reports dated from March 1994 to April 1995 
reflect that the veteran was hospitalized from March 30, 1994 
to April 20, 1994, for cocaine dependence.  There were no 
suicidal or homicidal thoughts, and no medications were 
provided upon discharge.  He was found to be competent and 
employable.  He was advised to continue with outpatient 
counseling.  He returned to the hospital in October 1994 and 
was admitted for two days.  It was noted that he had lied to 
the admitting physician regarding his cocaine use in order to 
be hospitalized.  He was advised to return to the Vet Center.  
He was described as competent and employable.  The diagnoses 
were cocaine withdrawal syndrome, cocaine dependence, 
continuous, and adjustment disorder.  His Global Assessment 
of Functioning (GAF) was 55.  Clinical reports from the Vet 
Center showed that the veteran was seen for regular 
counseling.  He was sober and functioning adequately.  In 
March 1995, it was noted that he was working and attending 
AA/NA meetings regularly.  In April 1995, he was described as 
competent and employable.  He was working part-time at a 
pizza place and was engaged to be married.  

The veteran was hospitalized again from April 4, 1996 to 
April 25, 1996.  The diagnoses were cocaine, cannabis and PCP 
dependence, alcohol abuse, and migraine headaches.  It was 
noted that he had legal issues involving the sale of drugs 
and that his focus was to go through the program to look good 
prior to his sentencing.  He denied any suicidal or homicidal 
thoughts.  His GAF was 50.  

Treatment reports from the Warren County Adult Correctional 
Facility dated from May 1996 to August 1996 show that the 
veteran was treated for various conditions.  Upon psychiatric 
assessment in June 1996, he reported that he slept poorly and 
was not interested in sex.  He did not have any suicidal or 
homicidal ideations but he had contemplated shooting himself 
earlier that year.  His friend took the gun away from him.  
He had a history of drug abuse.  The diagnostic impression 
was major depression and recurrent, severe drug dependence 
without psychotic features.  Paxil was prescribed.  In June 
1996, it was noted that he had chronic depression.  He was 
continuing to take Paxil.  Later that month, it was noted 
that he had more energy but was slow to respond to questions 
regarding suicide and homicide.  He denied hallucinations or 
delusions.  In July 1996, his medication was changed to 
Prozac.  In August 1996, it was noted that he had a traumatic 
head injury previously and his personality changed after 
that.  Later that month, his energy level had improved and he 
was sleeping okay.  There were no suicidal or homicidal 
ideations.  

The veteran failed to report to a VA examination scheduled in 
January 1998.  

No other medical records from the veteran's period of 
incarceration were received.  

Upon VA psychiatric examination in January 2003, the veteran 
was described as alert and coherent.  He reported that he had 
been clean and sober for three months.  He tended to avoid 
eye contact and was at times distant.  His affect was tense, 
depressed and lacking hope.  His speech was clear; there was 
no evidence of delusional thinking or suicidal thoughts.  He 
demonstrated poor insight and judgment.  He felt depressed 
and lacking energy.  His MMPI2 profile was consistent with a 
diagnosis of bipolar affective disorder.  There was strong 
evidence of inner turmoil and loss of motivation to work.  He 
reported psychomotor excitement and flight of ideas.  He was 
alienated, lonely and estranged.  The diagnoses were bipolar 
disorder, mixed; substance-induced mood disorder; and 
borderline personality disorder.  His GAF was reported to be 
49.  The examiner indicated that he reviewed the veteran's 
claims file.  He observed that there was a notation that the 
veteran worked in a pizza parlor, approximately 60-70 hours 
per week.  He remarked that the veteran was "industrially 
impaired to a point where he is not employable."  

In a December 2003 addendum report, the examiner clarified 
that "the veteran was employable with reduced reliability 
due to his impairment diagnosed as Bipolar Affective 
Disorder, depressed."  He had demonstrated an erratic 
pattern of behavior which was bound to affect his 
productivity.  He had also demonstrated difficulty 
understanding complex commands and some impairment on the 
work scale of the MMPI2.  Consequently, he believed that the 
veteran's impaired judgment would show uneven vocational 
performance.  His GAF score was adjusted to 55.  

During the course of the veteran's appeal, VA issued new 
regulations for rating psychiatric disorders effective on 
November 7, 1996.  61 Fed. Reg. 52,700 (1996).  VA's General 
Counsel has provided guidance as to how such changes in 
rating criteria should be applied:  

Where VA issues an amendment to the rating 
schedule while an increased-rating claim is 
pending, and that amendment is more favorable to 
the claimant than the prior regulation, VA should 
apply the more favorable regulation to rate the 
disability for periods from and after the 
effective date of the change and should apply the 
prior regulation to rate the disability for 
earlier periods.  

VAOPGCPREC 3-2000.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461 
(1997).  

Under the old provisions, in evaluating impairment resulting 
from mental disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from a mental disorder, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment, i.e., 
the impairment of earning capacity.  38 C.F.R. § 4.129 
(1996).  The severity of disability was based upon actual 
symptomatology as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful employment and 
decrease in work efficiency.  The regulation emphasized that 
VA should not under-evaluate the emotionally sick veteran 
with a good work record, nor over-evaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  It was for that reason 
that great emphasis was placed upon the full report of the 
examiner which was descriptive of actual symptomatology.  The 
record of the history and complaints was only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (1996).  

When evaluating a mental disorder under the new criteria, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2003).  

The veteran's service-connected psychiatric disorder was 
assigned a 30 percent rating from March 8, 1995 to January 
13, 2003.  From January 14, 2003, it has been rated 50 
percent disabling.  The disability is rated in accordance 
with the criteria provided under Diagnostic Code 9433.  Under 
the General Rating Formula for Psychoneurotic Disorders, 
effective prior to November 7, 1996, a 30 percent rating is 
assigned when the evidence indicated definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating may be assigned 
when the evidence demonstrated that the ability to establish 
or maintain effective or favorable relationships with people 
was considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is a severe impairment in the ability to maintain 
or retain employment.  

A 100 percent rating will be assigned when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
there is evidence of totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or it is shown that the 
claimant is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9433 (1996).  

In Johnson v. Brown, 7 Vet. App. 95, 97 (1994), the Court 
held that the criteria in 38 C.F.R. § 4.132, Diagnostic Code 
9433 (1996) for a 100 percent total rating were each 
independent bases for granting a total evaluation.  

Under the new criteria, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

To warrant a 100 percent disability rating, there must be 
evidence of total occupational and social impairment due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9433 (2003).  

The criteria to determine a score on the GAF scale are found 
in the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., of the American Psychiatric Association (DSM-IV).  A 
score between 51 and 60 contemplates moderate symptoms which 
result in moderate impairment in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A score between 41 and 50 contemplates 
serious symptoms which result in serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996) (a GAF of 50 is defined as serious 
symptoms).  The GAF score is also probative evidence for VA 
rating purposes, because it indicates a person's ability to 
function in the areas of concern in rating disabilities for 
VA purposes.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  



1.  Rating in Excess of 30 Percent from
March 8, 1995 to January 13, 2003

The Board notes that the veteran has been granted service 
connection for dysthymic disorder.  However, additional 
diagnoses have been noted including adjustment disorder and 
most recently, bipolar disorder.  In this regard, the Board 
will accept that the most recent diagnosis reflects a 
progression or correction of any prior diagnoses.  
Accordingly, the Board will consider all psychiatric symptoms 
as though service-connected.  See 38 C.F.R. § 4.125 (2003); 
see also, Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(when it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  Nevertheless, the Board points out 
that disability compensation for a disability due to willful 
alcohol or drug abuse is prohibited.  See 38 U.S.C.A. 
§§ 105(a), 1110 (West 2002); Allen v. Principi, 237 F. 3d 
1368 (Fed. Cir. 2001).  

Based on the evidence of record, the Board finds that the 
clinical records do not reveal a disability picture that 
warrants a rating in excess of 30 percent for the veteran's 
service-connected psychiatric disorder for the period from 
March 8, 1995 to January 13, 2003.  It is significant to 
note, that during the majority of this time, it appears that 
the veteran was incarcerated.  Furthermore, VA 
hospitalization and treatment reports, and the private 
medical records during this period reflect treatment 
primarily for drug abuse.  Compensation may not be paid for 
the veteran's drug abuse.  See 38 U.S.C.A. § 105, supra.  
Compensation would only result where there was clear medical 
evidence establishing that the drug abuse disability was 
caused by a veteran's service-connected psychiatric disorder.  
See 38 C.F.R. § 3.310(a).  Here, the veteran has not alleged, 
and the evidence does not clearly establish, that his drug 
abuse was caused by his service-connected psychiatric 
disorder.  

Upon hospitalization in April 1996, no psychiatric diagnosis 
was reported.  While he was incarcerated, the veteran 
reported that he slept poorly and had contemplated shooting 
himself.  He was diagnosed with major depression.  However, 
it appears that the prescribed medications had improved his 
condition.  There are no other pertinent medical records 
during this time period upon which to evaluate the level of 
disability associated with the veteran's service-connected 
psychiatric disorder.  His GAF scores were assigned with 
consideration of his drug abuse.  Based on this evidence, the 
Board finds that the veteran has not met the criteria for a 
50 percent rating under the old regulations.  That is, the 
evidence does not show more than definite social and 
industrial impairment attributable to his psychiatric 
disorder.  While the veteran was not employed for a 
considerable portion of this time, his unemployment resulted 
from his incarceration.  Therefore, a schedular rating in 
excess of 30 percent is not warranted under the old 
regulations.  See 38 C.F.R. § 4.132, Diagnostic Code 9433 
(1996).  

During the relevant time period at issue here, the new rating 
criteria may be applied to the veteran's case no earlier than 
November 7, 1996.  However, the evidence also does not 
reflect occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial speech, panic attacks, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking to warrant a 50 percent rating.  Rather, 
symptoms such as his depressed mood and disinterest in 
pleasurable activities are contemplated by the current 30 
percent rating assigned.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9433 (2003).  Again, the veteran was unemployed during 
his incarceration, but he has been working at a pizza parlor 
since his discharge.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim for a 
rating in excess of 30 percent for the veteran's psychiatric 
disorder from March 8, 1995 to January 13, 2003.  See 
Alemany, supra.  

2.  Rating in Excess of 50 Percent from January 14, 2003

Only the new rating criteria may be applied to the veteran's 
case for this period of time.  Based on the evidence of 
record, the Board finds that the veteran has not met the 
criteria for a 70 percent rating under the new regulations.  
Although there was evidence of occupational and social 
impairment as discussed above, and there was evidence of 
difficulty concentrating, impaired judgment, difficulty 
sleeping, and depression, the record does not indicate 
deficiencies in judgment, thinking or mood due to suicidal 
ideation, obsessional rituals which interfered with routine 
activities, illogical, obscure and irrelevant speech, and/or 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively to 
warrant a 70 percent rating under those criteria.  See 38 
C.F.R. § 4.130, Diagnostic Code 9433 (2003).  

Although the VA examiner initially related that the veteran 
was unemployable, he later clarified that he had only reduced 
reliability due to his psychiatric impairment.  In fact, he 
concluded that the veteran was employable with only reduced 
reliability due to his symptoms.  The veteran has remained 
employed, and his GAF of 55 is compatible with the level of 
disability contemplated by the currently assigned 50 percent 
rating.  Accordingly, the Board also concludes that the 
preponderance of the evidence is against the claim for a 
rating in excess of 50 percent for the veteran's psychiatric 
disorder from January 14, 2003.  See Alemany, supra.  

B.  Contraction Headaches

Upon VA neurological examination in December 1992, the 
veteran was diagnosed with muscle contraction headaches.  He 
reported that he had three headaches per week that lasted 
approximately three to four hours.  

An April 1996 VA hospitalization report indicates that the 
veteran had migraine headaches.  After a telephone consult, 
he was prescribed Calan.  Subsequently, he had no further 
complaints of migraines.  

Treatment reports from the Warren County Adult Correctional 
Facility dated from May 1996 to August 1996 show that the 
veteran was treated on occasion for migraine headaches.  He 
was placed on Verapamil.  

Upon VA neurological examination in January 2003, the veteran 
reported that his medication had been switched to 
Amitriptyline and his headache frequency had decreased to one 
every two weeks.  He was able to work at the pizza parlor 
during a headache although he had more difficulty with his 
concentration.  He did not have any scintillating scotomata, 
nausea or vomiting.  Physical examination revealed that there 
was no tenderness in the neck musculature.  The impression 
was a very vague history of muscle contraction headaches due 
to a history of boxing in high school.  The headaches were 
not prostrating and did not result in severe economic 
inadaptability.  

In a December 2003 addendum report, the examiner stated that 
the veteran's headaches were not more frequent than before 
and they were not prostrating.  

The veteran's contraction headaches are currently rated 
noncompensable under the criteria in the rating schedule for 
migraines, contained in 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Migraines with less frequent attacks are 
noncompensable.  Migraines with characteristic prostrating 
attacks averaging one episode in two months over the last 
several months warrant the assignment of a 10 percent rating.  
A 30 percent evaluation is warranted for migraines with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
rating is warranted for migraines with very frequent and 
completely prostrating and prolonged attacks which produce 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2003).  

Based on the clinical evidence of record, the Board finds 
that a compensable rating is not warranted for the veteran's 
contraction headaches.  The medical reports show that 
although the veteran had occasional headaches, they were 
controlled by medication.  His headaches were noted during 
his period of hospitalization, however, the headaches did not 
necessitate the hospitalization.  Upon examination in January 
2003, he related that he only had one headache every two 
weeks.  Furthermore, they were not prostrating as he was able 
to continue working.  Accordingly, he has not met the 
criteria for a compensable rating under Diagnostic Code 8100.  
The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the claim.  Hence, the claim must be 
denied.  



ORDER

A rating in excess of 30 percent for a psychiatric disorder 
from March 8, 1995 to January 13, 2003 is denied.  

A rating in excess of 50 percent for a psychiatric disorder 
from January 14, 2003 is denied.  

A compensable rating for contraction headaches is denied.  



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



